Citation Nr: 1029644	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-39 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for gout and status post 
left heel bone spur removal, including as due to Agent Orange 
(herbicide) exposure (claimed as foot condition).

2.  Entitlement to service connection for peripheral neuropathy, 
including as due to Agent Orange (herbicide) exposure.

3.  Entitlement to service connection for a bladder condition.

4.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1965 to May 
1967. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a February 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As support for his claim, the Veteran and his daughter presented 
testimony at a videoconference hearing before the undersigned 
Veterans Law Judge in November 2008.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era; therefore, he is presumed to have been exposed to 
Agent Orange or other herbicides while there.

2.  There is medical evidence of a current diagnosis of gout.

3.  Although the Veteran has been diagnosed with gout, this 
disease is not on the list of diseases presumptively associated 
with herbicide exposure.

4.  There is no probative medical evidence suggesting that the 
Veteran's gout is due to his presumed exposure to Agent Orange or 
other chemicals in Vietnam.

5.  There is no evidence of gout during service, within one year 
of service, or for many years thereafter.

6.  There is no medical evidence of current diagnoses of 
peripheral neuropathy, a bladder condition, or chronic 
bronchitis.


CONCLUSIONS OF LAW

1.  Gout and status post left heel bone spur removal were not 
incurred in or aggravated by active service, nor may they be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.313 (2009).

2.  Peripheral neuropathy was not incurred in or aggravated by 
active service, to include on a presumptive basis due to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.313 (2009).

3.  A bladder condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

4.  Bronchitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in December 2006.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio, supra.

Further, the December 2006 VCAA letter from the RO advised the 
Veteran that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all 
required notice in this case, such that there is no error in 
content. 

The RO also correctly issued the December 2006 VCAA notice letter 
prior to the February 2007 determination on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. 
App. At 120.  Thus, there is no timing error with regard to the 
VCAA notice.  

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and private treatment 
records as identified and authorized by the Veteran.  Further, 
the Veteran and his representative have submitted statements in 
support of his claim.  He also provided testimony at a hearing at 
a videoconference hearing November 2008.  

The Board acknowledges the lack of VA examinations regarding the 
etiology of the disabilities currently on appeal; however, such 
examinations are unnecessary in this case.  In this regard, VA 
must provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
Here, with respect to the gout, there is no evidence of a 
disability in service or a presumptive disability within one year 
after discharge from service.  With respect to the peripheral 
neuropathy, bladder condition, and chronic bronchitis, the 
evidence reflects neither a current disability nor a disability 
in service.  Further, there is no medical evidence indicating a 
link between any current disorder on appeal and service or the 
continuity of symptomatology of disability since service.  Thus, 
the first, second and third elements of McLendon are not met and 
VA examinations to establish a nexus are not required.  
Therefore, there is no indication that any additional evidence 
remains outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its April 2009 remand.  Specifically, the RO was directed to 
request from the National Personnel Records Center (NPRC) any 
additional existing STRs regarding the current disabilities on 
appeal, and to obtain outstanding private and VA treatment 
records identified by the Veteran during the aforementioned 
November 2008 videoconference hearing.  The Board finds that the 
RO has complied with these instructions.  Copies of private 
treatment records as identified by the Veteran and copies of VA 
treatment records have been associated with the claims file.  
Further, in a June 2009 response, the NPRC indicated that all 
available STRs had been sent.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Analysis

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be presumed to have been incurred in 
service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a 
disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to 
have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure for 
purposes of the presumption:  chloracne or other acneform disease 
consistent with chloracne, Type II diabetes, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) has emphasized that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).







A.  Gout and Status Post Left Heel Bone Spur Removal

In this case, the Veteran asserts that his gout and left heel 
bone spur were incurred in service, including as due to exposure 
to Agent Orange during his period of service in Vietnam.  See, 
e.g., November 2008 videoconference hearing transcript.  The 
Veteran's DD Form 214 confirms he served in Vietnam during the 
Vietnam era, so it is presumed he was exposed to a herbicide 
agent - such as Agent Orange, while there. 38 C.F.R. § 
3.307(a)(6), 3.313(a).

As already discussed above, the threshold criterion for service 
connection is the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, 
recent private treatment records dated in July 2009 show 
treatment for gout.  VA treatment records also show documentation 
of treatment for gout and removal of a bone spur in the left 
heel.  See, e.g., private treatment records from Meharry Medical 
College dated in July 2009, and VA treatment records dated in 
2007.  Thus, the evidence of record confirms that the Veteran 
currently has the claimed disorder.

With respect to presumptive service connection due to Agent 
Orange exposure, although the Veteran's SPRs indicate that he 
served in the Republic of Vietnam during from November 1965 to 
November 1966, gout and bone spur are not on the list of diseases 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
Thus, the automatic presumption of service connection afforded 
for certain specific diseases associated with exposure to 
herbicides, specifically Agent Orange, is not for application in 
this case.  This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for the 
claimed condition with proof of actual direct causation.  Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease is 
not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to an herbicide is presumed or proven by 
the evidence, as is the case here, the Veteran may establish 
service connection for the disease by (1) showing that the 
disease actually occurred in service; or (2) by submitting 
medical evidence of a nexus between the disease and his exposure 
to herbicides during military service.  Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In fact, the Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In this regard, a review of the Veteran's STRs reveals no 
evidence of treatment for, or diagnosis of, gout, or any 
symptomatology thereof, in service, despite the Veteran's 
assertions that he was treated for swelling during service.  38 
C.F.R. 
§ 3.303.  Significantly, his separation examination in May 1967 
documented no complaints of, or treatment for, gout, bone spur, 
or swelling of the extremities or joints.  However, because the 
Veteran served in the Republic of Vietnam during his period of 
service during the Vietnam War era, he is presumed to have been 
exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Therefore, the Board finds that the Veteran 
suffered an in-service injury of presumed exposure to herbicides.

Post-service, the Veteran asserts that he was diagnosed with gout 
in 1982 or 1983; however, VA treatment records are negative for 
any complaint, treatment, or diagnosis of, gout until 2005.  See 
VA treatment records dated in March 2005 and November 2008 
videoconference hearing transcript.  The Veteran's assertion of a 
diagnosis in 1982 or 1983 dates to approximately 15 or 16 years 
after his discharge from service.  In this regard, the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit Court) has 
held that such a lengthy lapse of time between the alleged events 
in service and the initial manifestation of relevant symptoms 
and/or diagnosis after service is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  It follows, therefore, that the 
Board finds no evidence of gout or other chronic disease within 
one year after the Veteran's separation from service.  Therefore, 
the presumption of in-service incurrence is not for application.  
38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.

Moreover, any lay statement by the Veteran as to continuity of 
symptomatology is outweighed by the available medical evidence 
showing no complaints or objective indication of any gout until 
decades after discharge, indications that provide evidence 
against the claim.  See generally Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  Therefore, service connection 
may not be established based on chronicity in service or post-
service continuity of symptomatology for gout.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current gout and bone spur 
and his active military service, no medical evidence supports the 
assertion that the disorder is linked to his service.  See Boyer, 
210 F.3d 1351; Maggitt, 202 F.3d 1370.  Specifically, no post-
service medical records obtained by VA or submitted by the 
Veteran link this disorder to service.  Thus, as a whole, post-
service medical records provide negative evidence against the 
Veteran's claim as they reveal gout and bone spur that began, at 
the earliest, 15 years after service with no connection to 
service.

The Board emphasizes that, although the Veteran is competent to 
state that he has experienced symptoms associated with his gout 
over time, he is not competent to render an opinion as to the 
medical etiology of this disorder, absent evidence showing that 
he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





B.  Peripheral Neuropathy, Bladder Condition, and Chronic 
Bronchitis

In this case, the Veteran claims current diagnoses of peripheral 
neuropathy, a bladder condition, and chronic bronchitis that were 
incurred during service.  In the case of the alleged peripheral 
neuropathy, the Veteran also has insisted that it resulted from 
his exposure to herbicides during his service in Vietnam.  See, 
e.g., November 2008 videoconference hearing transcript. 

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, with respect to the peripheral neuropathy, there is no 
evidence of a current diagnosis of such a disorder or any 
symptomatology thereof in recent treatment records.  Although 
private and VA treatment records indicate treatment for 
peripheral vascular disease, there is no mention of any 
peripheral neuropathy whatsoever.  In fact, the Veteran has 
indicated no nerological problems.  See, e.g., VA treatment 
records dated in July 2006 and July 2007, and private treatment 
records from Meharry Medical College dated in July 2009.  

With regard to the bladder condition, private and treatment 
records are completely silent as to a current diagnosis of a 
bladder disorder.  There also is no evidence of any complaints 
regarding the Veteran's bladder.

In reference to the alleged chronic bronchitis, there also is no 
evidence of a current diagnosis of such a disorder or any 
symptomatology thereof in recent treatment records.  Although 
private and VA treatment records indicate treatment for sinusitis 
and allergic rhinitis, there is no mention of any bronchitis 
whatsoever.  

In this regard, while the Veteran is competent to state that he 
suffered symptoms of the aforementioned disorders, there must be 
competent medical evidence where the determinative issue involves 
medical causation or a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, absent evidence of a current 
disability, service connection cannot be granted for peripheral 
neuropathy, a bladder condition, or chronic bronchitis.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to 
state that he has symptoms of peripheral neuropathy, a bladder 
condition, or chronic bronchitis, he is not competent to render 
an opinion as to the medical etiology of any current symptoms he 
experiences, absent evidence showing that he has medical training 
or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 
1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 53.
 

ORDER

Service connection for gout and status post left heel bone spur 
removal is denied.

Service connection for peripheral neuropathy is denied.

Service connection for a bladder condition is denied.

Service condition for chronic bronchitis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


